

EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (the “Agreement”), dated as of May 21,
2008 (“Effective Date”), is entered into by and between Asian Financial, Inc.
(“Company”) and William Edward Milewski (“Executive”).


RECITALS


WHEREAS, Company and Executive entered into an employment agreement, entitled
Chief Financial Officer Employment Agreement, dated as of March 1, 2008 under
which Executive served as Chief Financial Officer of Company (the “Employment
Agreement”);


WHEREAS, Company and Executive entered into a Confidentiality and Invention
Assignment Agreement dated as of March 1, 2008 for the protection of Company
confidential information as defined therein (the “Confidentiality Agreement”);


WHEREAS, Company and Executive mutually desire to enter into an agreement to (a)
acknowledge Executive’s resignation from his position with Company and (b)
evidence certain understandings and covenants to be undertaken by each party in
connection with Executive’s resignation; and
 
WHEREAS, the parties have agreed to set forth in writing their mutual decision
to enter into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration for the promises, compensation, waiver and
release, and agreements hereinafter set forth, Company and Executive agree as
follows:


1. Resignation: Executive hereby acknowledges and confirms that Executive has
tendered his resignation as an officer and employee of Company, effective as of
the Effective Date, and subject to the terms and conditions of this Agreement,
Company hereby acknowledges and accepts such resignation, it being understood
that following the Effective Date, subject to Section 2 hereof, Executive shall
no longer hold any office or position with Company.


(a) Payment of Final Wages: Company shall pay Executive an amount equal to all
unpaid base salary to which Executive is entitled pursuant to Section 2.1 of the
Employment Agreement, together with any accrued but unused vacation days (the
“Final Wage Payment”).


(b) SEC Form 8-K: Executive acknowledges and agrees that Company may issue a
Form 8-K announcing Executive’s resignation substantially in the form delivered
to the Executive on the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Bonus: Company shall pay Executive a bonus equal to one month base salary of
$14,000 (after taxes, deductions or other charges required to be withheld by law
which shall be paid by Company on Executive’s behalf) on the Effective Date in
recognition of the contributions made by Executive to Company during his term of
employment with Company.


2. Consulting Services: Company hereby engages Executive as an external
consultant for the eight-month period commencing on the Effective Date and
ending on January 21, 2009 (the “Term”). During the Term, Executive shall
provide certain advisory services to Company as and when requested by Company
(the “Services”).


(a) Compensation: In consideration for the Services, Company shall pay Executive
$3,500 (after taxes, deductions or other charges required to be withheld by law
which shall be paid by Company on Executive’s behalf) on each monthly
anniversary of the Effective Date, beginning in June 2008 until January 2009
(the “Consulting Fees”). Payment of the Consulting Fees shall be effected by
wire transfer to an account designated in writing by Executive or, if no such
designation is provided, to the same account designated by Executive in respect
of the Final Wage Payment. Executive acknowledges and agrees that the payments
and rights referred to in this Section 2 do not constitute compensation for
Executive’s time worked and services rendered prior to the Effective Date, but
rather constitute consideration for the promises contained in this Agreement,
and that such consideration is above and beyond any wages or salary or other
sums to which Executive is entitled from Company under the terms of his
employment with Company or under any other contract or law.


(b) Independent contractor status: Executive shall be an independent contractor
within the meaning and requirement of applicable laws or customs during the
Term. Under no circumstances shall Executive look to Company as his or her
employer, or as a partner, agent or principal. Executive shall not be entitled
to any benefits accorded to Company’s employees, including but not limited to
worker’s compensation, disability insurance, vacation or paid time off.
Executive shall be responsible for providing, at Executive’s sole expense, and
in Executive’s name, all insurance required by law, including but not limited to
disability, worker’s compensation or general liability insurance, as well as all
licenses or permits usual or necessary for the performance of Executive’s
services under this Agreement.


Nothing in this Agreement shall authorize Executive to bind or contract on
behalf of Company, to act as a person or agent upon which service of process may
be made on behalf of Company, to accept service of process on behalf of Company,
to create or establish a partnership, joint venture, or any agency relationship
between Company and Executive, or to act as an employee or servant of Company.
Company shall not be responsible in any way for any obligation or liability
incurred or assumed by Executive. Executive shall at no time represent himself
as an employee, partner or agent of Company.


3. Fringe Benefits; Paid Leave: Executive’s participation in Company’s benefits
plans shall cease as of the Effective Date, and Executive thereafter shall not
be eligible to participate in any of Company’s benefit plans, including, but not
limited to, any dental or medical insurance, long term care plans, retirement or
401(k) plans, vacation leave, sick leave, long term disability insurance, life
insurance, or personal accident insurance. Nothing in this Section shall prevent
Executive from participating in a COBRA continuation coverage program or any
similar state medical and dental insurance continuation coverage program.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Return of Company Property: Executive agrees that, on or before the Effective
Date, Executive shall return all property of Company, its direct and indirect
parents, their respective subsidiaries, affiliates and any divisions thereof
which is in his possession, including, but not limited to, documents, contracts,
agreements, plans, photographs, books, notes, electronically stored data, and
all copies of the foregoing as well as any automobile or other materials or
equipment supplied by Company or its affiliates to Executive.


5. Waiver and Release


(a) Except for any rights granted under this Agreement, Executive, for himself
and for his heirs, assigns, executors and administrators, hereby releases,
remises and forever discharges Company, its parents, subsidiaries, affiliates,
divisions, predecessors, successors, assigns, directors, officers, partners,
attorneys, shareholders, administrators, employees, agents, representatives,
employment benefit plans, plan administrators, fiduciaries, trustees, insurers
and re-insurers, and all of their predecessors, successors and assigns,
(collectively, the “Releasees”), of and from all claims, causes of action,
covenants, contracts, agreements, promises, damages, disputes, demands, and all
other manner of actions whatsoever, in law or in equity, that Executive ever
had, may have had, now has or that his heirs, assigns, executors or
administrators hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, as a result of Executive’s
employment, the termination of that employment, or any act or omission which has
occurred at any time up to and including the date of the execution of this
Agreement (the “Released Claims”).


The Released Claims include, without being limited to, any and all claims,
demands and causes of action under the following laws, all as amended—the Civil
Rights Acts of 1866 and 1964, 42 U.S.C. Sections 1981 and 2000(e) et seq.; the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990, 42 U.S.C.
Sections 12,101 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. Section 701
et seq.; the Employee Retirement Income Security Act, 29 U.S.C. Section 1001 et
seq.; the Age Discrimination in Employment Act, 29 U.S.C. Section 621 et seq.;
and any other federal, state or local statute, regulation, common law or
decision concerning discrimination, pay, benefits, or any other aspect of
employment or any other matter. The Released Claims do not include any rights
that cannot by law be released by private agreement.


Executive acknowledges that different or additional facts may be discovered in
addition to what he now knows or believes to be true with respect to the matters
herein released, and Executive agrees that this Agreement shall be and remain in
effect in all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. Executive represents and
warrants that he has not previously filed or joined in any claims that are
released herein and that he has not given or sold any portion of any claims
released herein to anyone else.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Executive agrees that from and after the date of the receipt of this
Agreement, he will not, directly or indirectly, provide to any person or entity
any information that concerns or relates to the negotiation of or circumstances
leading to the execution of this Agreement or to the terms and conditions
hereof, except: (i) to the extent that such disclosure is specifically required
by law or legal process or as authorized in writing by Company; (ii) to his tax
advisors as may be necessary for the preparation of tax returns or other reports
required by law; (iii) to his attorneys as may be necessary to secure advice
concerning this Agreement; or (iv) to members of his immediate family. Executive
agrees that prior to disclosing such information under parts (ii), (iii) or (iv)
of this Section 5(b), he will inform the recipients that they are bound by the
limitations of this Section. Executive further agrees that subsequent disclosure
of such information by any such recipients shall be deemed to be a disclosure by
Executive in breach of this Agreement.



6. Release of ADEA Claims


Executive agrees and understands that he is specifically releasing all claims
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
Sections 621 et seq. Executive affirms that he has read the Agreement in its
entirety and has had a full and fair opportunity to consider and understand its
terms and to be advised by his counsel. Executive further acknowledges that he
understands the Agreement and has, of his own free will, without coercion,
agreed to the terms of the Agreement. Executive further understands that he has
been advised herein in writing that: (i) he should consult with an attorney
before signing the Agreement; (ii) that he has at least twenty-one (21) days to
consider the Agreement; (iii) that if he signs this Agreement, he may revoke it
within seven (7) days after he signs it; and (iv) that this Agreement shall not
be enforceable until the seven (7) day revocation period has expired without the
Agreement having been revoked as provided herein. Revocation shall be made by
delivering a written notice of revocation to: 


Fiona Feng
Asian Financial, Inc.
4/F, No. 3 Jinyuan Road
Daxing District Industrial Development Zone
Beijing, People’s Republic of China
Post Code: 102600


For such revocation to be effective, notice must be received by the Company
representative designated above no later than 8:00 a.m. on the eighth (8th)
calendar day after the day on which Executive signs this Agreement. The parties
expressly agree that, in the event that Executive revokes this Agreement, the
Agreement shall be null and void and have no legal or binding effect whatsoever.
The parties to this Agreement recognize that Executive may elect to sign this
Agreement before the expiration of the twenty-one (21) day consideration period
specified herein, and Executive agrees that if he elects to do so, he shall
manifest such election by signing Attachment A to this Agreement.
 
If Executive does not execute this Agreement within the twenty-one (21) day
consideration period, the Agreement shall be deemed revoked and shall have no
legal or binding force or effect.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Legal Expenses: Company agrees to pay for all reasonable legal fees actually
and directly incurred by Executive on behalf of Executive if, by reason of
Executive’s Corporate Status, Executive is made a party to or participant in any
legal proceeding against Company, provided that (a) Executive consents to the
appointment and direction of legal counsel by Company for and on behalf of
Executive in any such legal proceeding and (b) Executive shall reimburse Company
for any such fees paid by Company on his behalf in any such legal proceedings
resulting in liability to Executive as a direct result of Executive’s negligence
or active or passive wrongdoing. For purposes hereof, the term “Corporate
Status” means the status of Executive as Chief Financial Officer of Company.


8. Entire Agreement, Amendment: Each of Company and Executive acknowledges that
no promise, inducement or other agreement not expressly contained in this
Agreement has been made conferring any benefit upon the other; that this
Agreement contains the entire agreement between Executive and Company with
respect to Executive’s employment and ending of employment with Company; and
that, with the exception of the Confidentiality Agreement, all prior agreements,
understandings, oral agreements and writings between Executive and Company are
expressly superseded by this Agreement and are of no further force and effect.
The Confidentiality Agreement, and Executives duties and obligations under that
agreement, shall remain in full force and effect. This Agreement may not be
altered, modified or amended except by written agreement signed by both parties
hereto.


9. Non-disparagement: Executive agrees that he will not make to any person or
entity any false, disparaging, or derogatory comments about Company, its
business affairs, its employees, clients, contractors, affiliates, agents, or
any of the other Releasees as defined in Section 5. If Executive is asked about
Executive’s termination and/or resignation, Executive may only state that
Executive voluntarily resigned from Company due to health reasons.


10. Requests for References and Year-end Tax Information
 
(a) References: Executive agrees that he shall direct all requests for
references or other inquiries concerning Executive’s employment with Company to
the attention of Fiona Feng, Assistant to the Chairman of Company, who shall
respond to the request by providing only the starting and ending dates of
Executive’s employment with Company, and the last position held by Executive.
This Section 10(a) shall not apply to Company’s response to agency inquiries,
governmental investigations, or court processes. 


(b) Year-end Tax Information: For the sole purpose of Executive’s preparation of
his 2008 and 2009 income tax returns to be filed with the United States Internal
Revenue Service, at the reasonably request of Executive, Company shall, promptly
after the 2008 and 2009 calendar year-ends, provide Executive with a wage and
tax statement setting forth the aggregate income received by Executive from
Company, including any taxes, deductions or other charges paid by Company on
Executive’s behalf, pursuant to the Employment Agreement and this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Remedies: Executive acknowledges and agrees that if Executive breaches any
obligation under this Agreement, Company will suffer immediate and irreparable
harm and damage for which money alone cannot fully compensate Company. Executive
therefore agrees that upon such breach or threatened breach of any obligation
under this Agreement, Company shall be entitled to a temporary restraining
order, preliminary injunction, permanent injunction or other injunctive relief
compelling Executive to comply with any or all such provisions. This Section
shall not be construed as an election of any remedy, or as a waiver of any right
available to Company under this Agreement or the law, including the right to
seek damages from Executive for a breach of any provision of this Agreement, nor
shall this Section be construed to limit the rights or remedies available under
applicable law for any violation of any provision of this Agreement.
 
12. General: This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Wyoming. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to the
language’s fair meaning, and not strictly for or against any of the parties.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective representatives, successors and permitted assigns. Neither the
waiver by either party of a breach of or default under any of the provisions of
the Agreement, nor the failure of such party, on one or more occasions, to
enforce any of the provisions of the Agreement or to exercise any right or
privilege hereunder shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any provisions, rights
or privileges hereunder. The parties agree to take or cause to be taken such
further actions as may be necessary or as may be reasonably requested in order
to fully effectuate the purposes, terms, and conditions of this Agreement. This
Agreement and the rights and obligations of the parties hereunder may not be
assigned by either party without the prior written consent of the other party. 
In the event that any one or more of the provisions of this Agreement, or any
part thereof, shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Agreement shall
not in any way be affected or impaired thereby. This Agreement may be signed in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.


13. Voluntarily Entering Agreement: Executive acknowledges that Executive (a)
have had a sufficient period to consider and review this Agreement before
signing it; (b) have carefully read this Agreement; and (c) fully understand
this Agreement and are entering into them voluntarily.


14. Non-Admission of Liability: Company has entered into this Agreement and this
General Release with Executive to effect a mutually acceptable resolution of
each claim that is released in Section 5. Company does not believe or admit that
it or any other Releasee has done anything wrong. Executive agrees that this
Agreement is not admissible in any court or other forum for any purpose other
than the enforcement of its terms.


15. Advice of Counsel: Executive acknowledges that, in executing this Agreement,
Executive has had the opportunity to seek the advice of independent legal
counsel, and Executive has read and understands all of the terms and provisions
of this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation thereof.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
The parties have executive this Agreement on the respective dates set forth
below:


May 21, 2008
 
   /s/ William Edward Milewski
   
William Edward Milewski
     
May 21, 2008
 
Asian Financial, Inc.
           
   /s/ Wenhua Guo
   
By:
Wenhua Guo
   
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
 
 

--------------------------------------------------------------------------------

 
 
ELECTION TO EXECUTE SEPARATION AGREEMENT AND RELEASE OF ALL
 
CLAIMS PRIOR TO EXPIRATION OF 21-DAY CONSIDERATION PERIOD


I, William Edward Milewski, understand that I have twenty-one (21) days within
which to consider and execute the attached Separation Agreement and Release of
All Claims. However, after having an opportunity to consult counsel, I have
freely and voluntarily elected to execute the Separation Agreement and Release
of All Claims before such twenty-one (21) day period has expired.


May 21, 2008
 
/s/ William Edward Milewski
Date
 
William Edward Milewski

 
 
 

--------------------------------------------------------------------------------

 
 